Quinn, J.
Prosecution instituted in the municipal court of the city of Minneapolis, for the violation of section 2635, G. S. 1913, regulating the speed of automobiles, operated on public streets and highways, within the closely built up portions of any incorporated city, town or village in this state. The cause was tried to the court without *493a jury. The defendant was pronounced guilty and a fine of $30 was imposed. From an order denying her motion for a new trial, defendant appeals.
On April 17, 1922, at about 5 o’clock in the afternoon, the defendant, in company with a lady friend, was driving her Ford coupe in a northwesterly direction on Seventh street North in the city of Minneapolis. Two police officers on motorcycles followed her for some four blocks and timed the speed at which she was going by the speedometer on their motorcycles. They testified that the defendant was driving at the rate of 32 miles per hour, that the portion of Seventh street where she was so driving was in a thickly settled business portion of the city and that there was heavy traffic at the time thereon. The defendant and her companion testified that she was not driving to exceed 20 miles per hour, and that the traffic on that part of Seventh street was very light at the time. The question of the speed and of the amount of traffic upon the street at the time was clearly for the court to determine from the proofs in the case.
The statute provides that, if the rate of speed of any motor vehicle, operated on any public highway, where the same passes through the closely built up portion of any incorporated city, town or village, exceeds 10 miles an hour for a distance of one-tenth of a mile, such rate of speed shall be prima facie evidence that the person operating such motor vehicle is running at a rate of speed greater than is reasonable. Under this statute the defendant, if driving at the rate she says she was for a sufficient distance upon the street in question, would be prima facie guilty of a violation of the provisions of the statute. The statute was enacted and should be enforced for the protection and safety of the public traffic on our thoroughfares. It applies to highways passing through closely built up portions of all cities and villages, and its violation cannot be excused by the contention of the violator of its provisions that there was but little traffic upon such highway at the time.
Affirmed.